Title: To James Madison from Joseph Browne, 17 February 1807
From: Browne, Joseph
To: Madison, James



Sir
St Louis Febry. 17th. 1807

The excitement which appears to have created so much interest in the United States and particularly in the western Country, has not been wanting in influence in this Territory.  Alarms are generally increased in proportion to the distance from correct information, our last advices from the Seat of Government are at least six Weeks old, and those from New Orleans more than two months; situated as this Territory therefore is, it may well be imagined that surmises which are only whispered as probable at first soon become propagated, as fear or hope may affect the narrator, into undoubted facts, and the public mind is kept in a continual state of agitation--I have taken much pains to repress those false reports, which I hope have had some influence in tranquilising it--I have the Honor to inclose you a copy of an address which has been presented to me, and the answer returned to it, as elucidative of public opinion, & the State of the Territory--and beg leave to assure you of my attachment to the Goverment of the United States, my devotedness to the Executive of it, and of the great respect and esteem with which I have the honor to be your most humble Servant

Joseph Browne

